DETAILED ACTION

Response to Amendment
The response filed on February 8, 2022 has been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code dnot included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
Claims 1, 6, 7,10, 11, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al. (U.S. Patent App No. 2004/0126609 A1) for the reasons of record as set forth in Paragraph No. 7 of the Office Action mailed on September 17, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shigeoka et al. (U.S. Patent App. No. 2011/0315913 A1) in view of Ueta et al. (‘609 A1) for the reasons of record as set forth in Paragraph No. 9 of the Office Action mailed on September 17, 2021.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (U.S. Patent App. No. 2012/0082844 A1) in view of Ueta et al. (‘609 A1) for the reasons of record as set forth in Paragraph No. 10 of the Office Action mailed on September 17, 2021.

Response to Arguments
The anticipatory rejection predicated on Ueta et al.
Applicant(s) argue(s) that the sol-gel reaction product should not be treated as a product-by-process limitation and that “there is no disclosure or suggestion regarding mixing of the surfactant and a metal alkoxide (pages 3 - 4 of response)	.  The Examiner respectfully disagrees.

    PNG
    media_image1.png
    359
    346
    media_image1.png
    Greyscale
.  While the Examiner acknowledges that providing them as separate coating may be the preferred coating method, one cannot ignore the explicit teaching in Ueta et al. that the metal alkoxide material may be mixed with the organic phosphoric acid compound.
Applicants further argue that this teaching in Ueta et al. actually teaches away from the claimed invention because Ueta et al. teaches against denaturing the phosphoric acid compound and the sol-gel process necessarily and inherently denatures the phosphoric acid:

    PNG
    media_image2.png
    257
    911
    media_image2.png
    Greyscale

The Examiner does not find this argument convincing for two reasons.  First, the Examiner notes that Ueta et al. only states that it may result in denaturing and, then, only if very specific components 
    PNG
    media_image3.png
    359
    346
    media_image3.png
    Greyscale
.  I.e. Ionic surfactants and aminosilane coupling agents may denature the organic phosphoric acid, but nothing in Paragraph 0115 mentions that one should be concerned with this issue with regard to metal alkoxides.  Furthermore, the concern is merely one with regard to “more favorable as it is more effective for water absorption resistance”.  A skilled artisan would be well-versed in making any trade-off between ease of production via sol-gel processes (see cited, but not applied NPL which date back to 2002 and provides clear evidence that the sol-gel process is well known in the art and is known to be a low temperature process).  Trade-offs between cost (i.e. higher production temperatures, etc.) and water absorption resistance would be within the knowledge of a person of ordinary skill in the art, especially given the lack of any nexus between denaturing of the organic phosphoric acid and its inclusion with metal alkoxides.
Second, Applicants have put forth that a sol-gel reaction product is inherently what one would consider ‘denatured’, or – at the very least – is what Ueta et al. is considering ‘denatured’.  The Examiner does not find this argument convincing as ‘denaturing’ does not appear to have a well-defined meaning when not dealing with biological proteins and, at best, might mean simply that the chemical functionality of the organic acid ceases to function in toto.  Its unclear how a sol-gel process, which is a well-known process for use with metal alkoxides, would inherently and necessarily result in denaturing of the organic phosphoric acid.  There does not appear to be sufficient evidence of record to support this linkage.
which may still be quite high) and production costs (which would be reasonably expected to be lower if using a low temperature process, such as a sol-gel process).  As such, the Examiner does not find this argument convincing.
Applicants next argue that there are unexpectedly superior results of the present invention over that in the prior art (pages 3 – 4 of response).  As noted previously, while the Examiner agrees with the general arguments set forth by Applicants that unexpected superiority has been shown, Applicants are reminded that claims must be commensurate in scope to the showing of unexpected results.  The Examiner set this forth in the Interview Summary dated January 18, 2022 and maintains that, for the claims to be allowable based on unexpected results, the claims must be amended as set forth therein to be considered commensurate in scope to the showing of unexpected results.
	
The rejection of claims 1 - 20 under 35 U.S.C § 103(a) – Shigeoka et al. or Takahashi et al. in view of Ueta et al.
No separate arguments have been presented towards the combination, per se, and the arguments directed above are deemed responded to as above with regard to the obviousness rejections predicated on Shigeoka et al. or Takahashi et al., as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 17, 2022